EXHIBIT 16.1 March 25, 2014 U.S. Securities and Exchange Commission Office of the Chief Accountant 100F Street Northeast Washington, DC 20549-2000 RE: Gold Hill Resources, Inc. File No. 000-53627 Dear Sir or Madam: We have read Item 4.01 of Form 8-K/A dated March 25, 2014 of Gold Hill Resources, Inc. (“the Registrant”) and are in agreement with the statements contained therein as it pertains to our firm. We have no basis to agree or disagree with any other statements of the Registrant contained in Item 4.01. Sincerely, /s/ Anton & Chia, LLP
